     Case 3:19-cr-00452-X Document 26 Filed 10/09/19                 Page 1 of 2 PageID 62

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

UNITED STATES OF AMERICA                                    NO. 19-CR-452-X

v.

BRIAN CARPENTER, D.P.M. (01)
JERRY HAWRYLAK (02)



                 PROTECTIVE ORDER LIMITING DISCLOSURE OF
                          DISCOVERY MATERIALS

        Before the Court is the government’s unopposed motion for a Protective Order

limiting disclosure of discovery materials, filed on October 2, 2019. The Court finds that

good cause has been established to restrict disclosure and handling of discovery in this case

and that this Protective Order is a reasonable measure that protects the rights of the

defendants, the public, and witnesses involved in this case. After consideration, the Court

determines that the motion should be and is hereby GRANTED. Therefore, pursuant to

Rules 16 and 49.1 of the Federal Rules of Criminal Procedure, and the inherent authority

of this Court, I hereby ORDER the following:

        That any discovery materials (or any copies thereof) provided by the

government to the defense:

     a. are not to be discussed with nor disclosed to anyone other than the named

        defendants, this Court, defendants’ attorneys of record, and staff of defendants’

        attorneys of record, including investigators, paralegals, expert witnesses, and other

        contracted agents associated with the attorneys of record for purposes of defense

        preparation (the “Defense Team”) and witnesses;

Protective Order Limiting Disclosure of Discovery Materials—Page 1
    Case 3:19-cr-00452-X Document 26 Filed 10/09/19                  Page 2 of 2 PageID 63

    b. will not be copied, except to the extent needed as exhibits for trial, pretrial hearings,

        or pleadings, or as counsel’s working copies (including copies for counsel’s experts

        or agents);

    c. will not be shared outside of the defendant’s counsel’s office, defense expert’s

        office, or correctional facility library with any person not employed by, or an agent

        of defendant’s counsel;

    d. will not be provided to, or kept by, a defendant, except that defendant’s counsel, or

        agent of defendant’s counsel, may show discovery to a defendant as described in

        (c);

    e. will not be provided to, or kept by, a witness, except that defendant’s counsel, or

        agent of defendant’s counsel, may show discovery to a witness as described in (c),

        and at a witness’s attorney’s office or the witness’s usual place of work or residence;

        and

    f. any attorney of record who is retained or appointed to represent a defendant or who

        is later relieved of representation of a defendant is bound by the terms of this Order

        unless excused from its terms by Court Order.


Signed and entered this 9th day of October, 2019.

                                                        _______________________________

                                                        BRANTLEY STARR
                                                        UNITED STATES DISTRICT JUDGE




Protective Order Limiting Disclosure of Discovery Materials—Page 2
